Citation Nr: 1512987	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-30 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) health care system treatment without a copayment requirement for the period beginning August 13, 2010.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel




INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was responsible for copayment charges associated with VA medical care for the period beginning August 13, 2010.

The Veteran was scheduled to testify at a Travel Board hearing in October 2014, but failed to appear.  He has not shown good cause for his absence, and has not otherwise requested that this hearing be rescheduled.  Therefore, the Board will proceed with adjudication of the claim.  See 38 C.F.R § 20.702(d) (2014).


FINDING OF FACT

The Veteran's gross household income for 2009 did not exceed the 2009 VA National Means Test threshold for a Veteran with one dependent.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA healthcare system without a copayment requirement for the period beginning August 13, 2010, have been met.  38 U.S.C.A. §§ 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to furnish hospital care and medical services to any Veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  For these purposes, as pertinent to this case, a Veteran will be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3), (f)(1).  The income threshold is updated annually and published in the Federal Register.  See 38 U.S.C.A. § 1722(a); 38 C.F.R. § 3.29.  The threshold for income year 2009 was $35,284.00 for a Veteran with one dependent.

The Veteran was previously found to be exempt from VA copayment requirements. To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  However, information obtained via the Income Verification Match process appeared to indicate that the Veteran's gross household income for 2009 exceeded the applicable threshold.

In his November 2012 VA Form 9, the Veteran argued that VA improperly included proceeds from the sale of securities as income.  A review of the records shows that, indeed, such proceeds were used to calculate gross household income, in addition to the Veteran's Social Security income, his spouse's Social Security income, and other dividend payments and distributions.

Any profit realized from the sale of real or personal property is specifically excluded from countable income.  38 C.F.R. § 3.272(e).  Therefore, the money derived from the sale of securities in 2009 is not to be used in calculating whether the Veteran exceeded the 2009 income threshold.

When this money is excluded, the remaining evidence of record does not show that the Veteran's gross household income for 2009 exceeded $35,284.00.  

Therefore, the Veteran meets the requirements for VA treatment without a copayment for the period beginning August 13, 2010.


ORDER

Entitlement to VA health care system treatment without a copayment requirement beginning August 13, 2010, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


